DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This office action is in response to applicant’s RCE and remarks filed, 04 January 2022, of application filed, with the above serial number, on 30 September 2018 in which claims 21-23, 25, 27, 30-33, 35, 37, and 40 have been amended and claims 24 and 34 have been canceled. Claims 21-23, 25-33, 35-40 are pending in the application. 

Claim Objections
Claim 27 is objected to because of the following informalities:  The amended converting limitation has been amended to “LCP fourth set of that specifies”, is suggested to be corrected to “LCP fourth set of data that specifies”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-23, 25-33, 35-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The independent claims recite ‘LDP sets defining…a set of logical forwarding behaviors’ and the ‘logical forwarding rules’ converted therefrom. However, the specification recites such term ‘behavior’ ten times, and ‘forwarding behavior’ six times, particularly with respect to physical forwarding behaviors, see p. 12, 57, or 60 “managed switch 1650 then converts this physical control plane data to physical forwarding plane data that specifies the forwarding behavior”, “physical control plane data is propagated to the managed switching elements, which in turn will produce forwarding plane data (e.g., flow entries) for defining forwarding behaviors of the switches”. There is no clear support for what the logical forwarding behaviors comprise. There is no description of “forwarding rule” nor “logical forwarding rule”.

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 21-23, 25-33, and 35-40 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by McKeown et al (hereinafter “McKeown”, OpenFlow: Enabling Innovation in Campus Networks).
As per Claim 21, McKeown discloses a non-transitory machine readable medium of a controller in a network control system for controlling a plurality of managed switching elements that forward data in a network, the non-transitory machine readable medium storing a program for execution by a set of processing units of the controller, the program comprising sets of instructions for: 
at the controller (at least section 2; A Secure Channel that connects the switch to a remote control process (called the controller), allowing commands and packets to be sent between a controller and the switch using (3) The OpenFlow Protocol, which provides an open and standard way for a controller to communicate with a switch):
receiving a user input first set of data (at least section 3; researched Amy-OSPF providing controller to distribute to OpenFlow switches);
(at least section 2-3, Fig. 1-2; OpenFlow Switch is a dumb datapath element that forwards packets between ports, as defined by a remote control process; datapath of an OpenFlow Switch consists of a Flow Table, an action associated with each flow entry including forwarding entries; OpenFlow switches receiving the flow table from controller via OpenFlow protocol for forwarding to computing devices in Fig. 1; the administrator/user sends, via OpenFlow Protocol, the first set of data (entries in the Flow Table) “datapath of an OpenFlow Switch consists of a Flow Table, and an action associated with each flow entry” such that the received entries are converted to a flow table and associated actions for the datapath including actions of forward a flow to a given port); and 
converting the LCP second set of data into a logical forwarding plane (LFP) third set of data that defines the set of LDP sets in terms of a set of logical forwarding rules based on the set of logical forwarding behaviors (at least section 2-3, Fig. 2; “Each flow-entry has a simple action associated with it; the three basic ones (that all dedicated OpenFlow switches must support) are: 1. Forward this flow’s packets to a given port (or ports). This allows packets to be routed through the network. In most switches this is expected to take place at line-rate. 2. Encapsulate and forward this flow’s packets to a controller. Packet is delivered to Secure Channel, where it is encapsulated and sent to a controller. Typically used for the first packet in a new flow, so a controller can decide if the flow should be added to the Flow Table. Or in some experiments, it could be used to forward all packets to a controller for processing”), 
wherein the LFP third set of data is for translation into a set of physical forwarding rules that directs the forwarding for the set of managed switching elements of the plurality of managed switching elements (at least section 2-3; Fig. 2; “Each flow-entry has a simple action associated with it; the three basic ones (that all dedicated OpenFlow switches must support) are: 1. Forward this flow’s packets to a given port (or ports). This allows packets to be routed through the network. In most switches this is expected to take place at line-rate. 2. Encapsulate and forward this flow’s packets to a controller. Packet is delivered to Secure Channel, where it is encapsulated and sent to a controller. Typically used for the first packet in a new flow, so a controller can decide if the flow should be added to the Flow Table. Or in some experiments, it could be used to forward all packets to a controller for processing”). 
As per Claim 22. The non-transitory machine readable medium of claim 21, wherein the LCP second set of data is part of a larger LCP fourth set of data, the program further comprising a set of instructions for: 
filtering out, from the LCP fourth set of data, LCP data that is not a part of the LCP second set of data, 
 (at least section 2-3; Flow Table with different flow entries). 
As per Claim 23. The non-transitory machine readable medium of claim 21, wherein: the LCP second set of data is stored in a first set of tables, the LFP third set of data is stored in a second set of tables, and the set of instructions for converting the first LCP second set of data into a LFP third set of data comprises a set of instructions for using a table mapping that maps records in the first set of tables to records in the second set of tables to convert the LCP second set of data stored in the first set of tables into the LFP third set of data stored in the second set of tables (at least section 2-3; Flow Table with different flow entries for each OpenFlow switch along path). 
As per Claim 25. The non-transitory machine readable medium of claim 21, wherein the program further comprises a set of instructions for: 
detecting changes to the managed switching elements; and 
based on the changes, supplying the user input first set of data to be converted into the LCP second set of data to be converted into the LFP third set of data that defines the set of LDP sets in terms of the set of logical forwarding rules (at least section 2-3; controller can decide if the flow should be added to the Flow Table; section 2: Controllers). 
As per Claim 26. The non-transitory machine readable medium of claim 25, wherein the set of instructions for detecting changes to the managed switching elements comprises a set of instructions for monitoring a data storage structure that (at least section 2; Controller). 
As per Claim 27. The non-transitory computer readable medium of claim 21, wherein the controller is a first controller, the set of LDP sets is a first set of LDP sets, the set of logical forwarding rules is a first set of logical forwarding rules, the set of physical forwarding rules is a first set of physical forwarding rules, the set of managed switching elements is a first set of managed switching elements, the program is a first program (at least section 2-3; fig. 1-2; controller), and the network control system comprises a second controller comprising a machine readable medium storing a second program for execution by a set of processing units of the second controller, the second program comprising sets of instructions for: 
converting the user input first set of data into an LCP fourth set of data that specifies a second set of LDP sets; and 
converting the LCP fourth set of data into an LFP fifth set of data that defines the second set of LDP sets in terms of a second set of logical forwarding rules, wherein the LFP fifth set of data is for translation into a second set of physical forwarding rules that directs the forwarding for a second set of managed switching elements of the plurality of managed switching elements (at least section 2-3; fig. 1-2; the OpenFlow Protocol allows a switch to be controlled by two or more controllers for increased performance or robustness; ). 
As per Claim 28. The non-transitory computer readable medium of claim 27, wherein the first set of LDP sets differs from the second set of LDP sets (at least section 2-3; Flow tables). 
(at least section 2; section 2: Controllers; more sophisticated controllers that dynamically add/remove flows as an experiment progresses. In one usage model, a researcher might control the complete network of OpenFlow Switches and be free to decide how all flows are processed. A more sophisticated controller might support multiple researchers, each with different accounts and permissions, enabling them to run multiple independent experiments on different sets of flows).
As per Claim 30. The non-transitory computer readable medium of claim 29, wherein the LCP second and fourth sets of data are part of a larger LCP sixth set of data, wherein each program further comprises a set of instructions for: 
filtering out, from the LCP sixth set of data, LCP data that is not a part of the LCP set of data that specifies a set of LDP sets for which the controller is a master controller (at least section 2: Controllers; more sophisticated controllers that dynamically add/remove flows as an experiment progresses. In one usage model, a researcher might control the complete network of OpenFlow Switches and be free to decide how all flows are processed. A more sophisticated controller might support multiple researchers, each with different accounts and permissions, enabling them to run multiple independent experiments on different sets of flows,
(at least section 2), and 
wherein the set of instructions for converting the LCP fourth set of data into the LFP fifth set of data comprises a set of instructions for converting the LCP fourth set of data that is not filtered out into the LFP fifth set of data (at least section 2-3, Fig. 2; “Each flow-entry has a simple action associated with it; the three basic ones (that all dedicated OpenFlow switches must support) are: 1. Forward this flow’s packets to a given port (or ports). This allows packets to be routed through the network. In most switches this is expected to take place at line-rate. 2. Encapsulate and forward this flow’s packets to a controller. Packet is delivered to Secure Channel, where it is encapsulated and sent to a controller. Typically used for the first packet in a new flow, so a controller can decide if the flow should be added to the Flow Table. Or in some experiments, it could be used to forward all packets to a controller for processing”). 
Claims 31-33, 35-40 do not, in substance, add or define any additional limitations over claims 21-23, 25-30 and therefore are rejected for similar reasons, supra. Claims 31-33, 35-40 are corresponding method claims of non-transitory computer readable medium claims 21-23, 25-30 and are rejected with analogous reasoning.

Double Patenting
The following nonstatutory double patenting rejection is held in abeyance until allowable subject matter is found in the application as requested by Applicant.
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 8,837,493. Although the claims at issue are not identical, they are not patentably distinct from each other because exemplary claim 21 of the instant application is not patentably distinct from claim 1 as shown in the table below (with corresponding limitations having alike emphasis):
Claim 21 ‘833:
A non-transitory machine readable medium of a controller in a network control system for controlling a plurality of managed switching elements that forward data in a network, the non-transitory machine readable medium storing a program for execution by a set of processing units of the controller, the 
receiving a LCP second set of data that specifies a set of logical data path (LDP) sets defining a logical switch implemented by a set of two or more managed forwarding elements executing on a plurality of host computers in the network, the LDP sets defining, for the logical switch, a set of logical forwarding behaviors for forwarding communications to and from a set of computing devices connected to the logical switch; and 
converting the LCP second set of data into a LFP third set of data that defines the set of LDP sets in terms of a set of logical forwarding rules based on the set of logical forwarding behaviors, 
wherein the LFP third set of data is for translation into a set of physical forwarding rules that directs the forwarding for a set of managed switching elements of the plurality of managed switching elements.

A distributed network control system for controlling a plurality of managed switching elements that forward data in a network, the distributed network control system comprising: 
a first controller executing a first control application, the first control application for 


receiving a first LCP second set of data that specifies a first set of logical data path (LDP) sets and converting the first LCP second set of data into a first LFP third set of data that defines the first set of LDP sets in terms of a first set of logical forwarding rules, 
the first LFP third set of data for translation into a first set of physical forwarding rules that directs the forwarding for a first set of managed switching elements of the plurality of managed switching elements; and a second controller executing a second control application, the second control application for receiving a second LCP second set of data that specifies a second set of LDP sets and converting the second LCP second set of data into a second LFP third set of data that defines the second set of LDP sets in terms of a second set of logical forwarding rules, the second LFP third set of data for 


Claims 31-40 do not, in substance, add or define any additional limitations over claims 21-30 and therefore are rejected for similar reasons, supra. Claims 31-40 are corresponding method claims of non-transitory computer readable medium claims 21-30 and are rejected with same reasoning.

Response to Arguments
Applicant's arguments filed 04 January 2022 have been fully considered but they are not persuasive.
Applicant argues McKeown does not disclose amended claim 21 features including the LFP third set of data that is converted from the LCP second set of data. 
However, the two “different sets of data” while one is ‘converted’ from the other, they are related, the LFP third set is ‘converted’ from the LCP second set which is ‘converted’ from the first set, the LFP third set defines the set of LDP sets (from the second set) in terms of rules from the LDP behaviors.
To begin an understanding of what such conversion comprises is necessary. Page 12 discusses such conversion “The control application of some embodiments converts control data records (also called data tuples below) to forwarding plane data records (e.g., logical forwarding plane data) by performing conversion operations”, p. 13 adds “the converter is a table mapping engine that performs a series of table mapping operations on the input event data to map the input event data to other data tuples”, p. 15 adds “control application in some embodiments then converts the logical control plane data into logical forwarding data that specify QoS functions”, p. 21 “converted by the switching element (e.g., by a general purpose processor of the switching element) to physical forwarding plane data that specifies how the switching element (e.g., how a specialized switching circuit of the switching element) processes data packets that it receives”, p. 24 “convert entries written to the control table(s) to populate one or more forwarding tables in the forwarding plane of the switch element”, and p. 60 “Figure 18 illustrates an example of such conversion operations” and p. 61 “a converter of the virtualization application generates one or more sets of data tuples based on the received input event data”. Fig. 18 is reproduced below:

    PNG
    media_image1.png
    723
    445
    media_image1.png
    Greyscale
Thus, as best understood by the Examiner, the ‘conversion’ being performed twice in claim 21, is processing or some filtering (however, the filtering in claim 22 suggests the filtering is not part of the conversion), or generating data tuples based on received input, with the second claimed conversion being based on the first conversion, thus receiving input data, generating data tuples defining logical forwarding behaviors from the input data, and then generating data tuples in terms of logical forwarding rules based on the behaviors, processing the input data twice. As outlined in the 112 Rejection, there is no clear description for logical forwarding behaviors and what if any difference between the logical forwarding behaviors and the logical forwarding rules being converted from such is vague if any difference, particularly without any support for the term. Is a forwarding behavior the same as a forwarding rule? Are the forwarding behaviors part of the forwarding table or is that only for forwarding rules? Examiner requests clarification on support in the response.
As noted in the Final Rejection mailed 4/20/21:
“The control plane data is claimed to be converted to forwarding plane data. Said logical forwarding plane data defined in terms of logical forwarding rules based on the set of logical forwarding behaviors, the logical forwarding behaviors for forwarding communications to and from devices. The logical If this is not accurate it is requested that such terms be clearly defined in response to easily discern such differences.” (emphasis added)
	As no response has been given to the above request, the terms are assumed to be identical.
	Going back to the arguments with respect to McKeown, whether McKeown teaches two sets of data, the LCP and LFP and the conversion between them.
	McKeown teaches in section 2, “The datapath of an OpenFlow Switch consists of a Flow Table, and an action associated with each flow entry”. McKeown teaches in section 3 that “Amy-OSPF will run in a controller, thus at the controller as claimed. McKeown teaches Amy decides to use Amy-OSPF to define one flow to be all traffic entering switches through the switch port her PC is connected to (first input data) by adding a flow entry with the action “Encapsulate and forward all packets to a controller”. Thus Amy’s input data is being processed/converted to a flow entry (generated tuples) and associated controlling action on that flow (converting to second set of LCP Data). Subsequently when her packets reach a controller having been defined, her protocol chooses a route (to forward along) and adds a new flow entry (generated unique tuples) to every switch along that path (converting to third set of LFP data), the switches along the path needed defining the logical forwarding plane and distributed to the actual physical switches for physical forwarding as necessary.
The specification describes forwarding plane data as flow entries (p. 60 line 8) “The physical control plane data is propagated to the managed switching elements, forwarding plane data (e.g., flow entries) for defining forwarding behaviors of the switches.” As Applicant has previously acknowledged, McKeown clearly teaches flow tables having flow entries for defined forwarding rules. McKeown therein teaches forwarding planes. McKeown teaches these planes are ‘logical’ as the specification recites the plane data being logical as input data received from a user to be implemented onto a managed physical switch when processed by the virtualization application, and that a logical datapath is a user’s switching logic (see I.     VIRTUALIZED CONTROL SYSTEM). McKeown clearly teaches a network administrator (user, ie. Amy, see section 3) inputting logical control plane data by defining a flow for how to route packets such that when a flow is started, new open flow entries are sent from the controller to the switches along the path according to the programming Amy defined that is sent to the controller to be converted and output to the respective switches along the datapath.
The flow table with flow entries is described on p. 60 of the specification as corresponding likewise to the forwarding plane data of McKeown. The control plane data received in McKeown is the actual control data in the OpenFlow Protocol. Thus, using the example from McKeown’s section 3, Amy’s Amy-OSPF routing protocol is the control plane data that is run on the controller to define the flow entries needed (forwarding plane data) for her new protocol to choose a route and respective flow entries for the switches to physically route subsequent packets that arrive.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY G TODD whose telephone number is (303)297-4763.  The examiner can normally be reached 8:30-5 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nicholas Taylor can be reached on (571)272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GREGORY TODD/Primary Examiner, Art Unit 2443